Title: From Thomas Jefferson to Francis Walker Gilmer, 5 June 1824
From: Jefferson, Thomas
To: Gilmer, Francis Walker


Dear Sir
Monticello
June 5. 24.
The printer having disappointed me in getting ready, in time to send  to you before your departure, the original report of the plan of our University, I now inclose you half a dozen copies, one for Dr Stuart, the others to be disposed of as you please. I am sorry to inform you that we fail in getting the contingent donation of 50.M.D. made to us by our last legislature. so we have nothing more to buy books or apparatus. I cannot help hoping however that the next session will feel an incumbency on themselves to make it good otherwise. an easy mode may occur. Wm and Mary college, reduced to 11. students, and to the determination to shut their doors on the opening of ours, are disposed to petition the next legislature to remove them to Richmond. it is more reasonable to expect they will consolidate them with the University. this would add about 6.M.D. a year to our revenue.Soon after you left us, I recieved from Majr Cartwright, a well-known Character in England, a letter, and a volume on the English constitution. having to answer his letter, I put it under your cover, with a wish you could deliver it in person. it will probably be acceptable to yourself to have some personal acquaintance with this veteran and virtuous patriot; and it is possible he may be useful to you, as the favorable sentiments he expresses towards our University assure me he would willingly be. perhaps he would accept a copy of the Report, which I would ask you to present him in my name. ever & affectionately yoursTh: Jefferson